DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claims 1-9, 12-18, and 21-24 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wolinsky on 08/02/2022.
The application has been amended as follows: 
1. (Currently Amended) An antenna system included in a high-altitude platform (HAP), the HAP configured to move in a pattern in the stratosphere to provide communication services to a region of interest by forming a plurality of beams to cover the region of interest, wherein a plurality of coverages formed by the plurality of beams to cover the region of interest can rotate relative to the region of interest in accordance with the movement of the HAP in the stratosphere, the antenna system configured to compensate for the movement of the HAP in the stratosphere relative to the region of interest, the antenna system comprising:
a feed mechanism including:
a controller; and
an antenna array switching circuit configured to receive communication signals from the controller associated with a plurality of beams; and
a plurality of antenna units operatively coupled to the feed mechanism, each of the plurality of antenna units being configured to transmit beams that provide communication services to a selected portion of the region of interest, wherein the plurality of antenna units are cylindrical or torus-shaped antenna units that are phased array fed reflectors (PAFRs),
wherein the controller is configured to:
determine that the HAP has moved in the stratosphere relative to the region of interest,
determine, based on the relative movement of the HAP, that a first one of the plurality of antenna units will no longer be able to provide a first coverage for providing the communication services to the selected portion of the region of interest,
select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation, wherein the second one of the plurality of antenna units contains at least one of the plurality of antenna units that was utilized to form beams to provide a second coverage adjacent to the first coverage, and
cause the antenna array switching circuit to adjust the beams transmitted by the antenna units by switching from the first one of the plurality of antenna units to the second one of the plurality of antenna units to provide the communication services via the selected feed to the selected portion of the region of interest while compensating for the relative movement of the HAP, such that an interruption of the communication services provided to the selected portion of the region of interest due to the movement of the HAP is prevented, wherein the interruption of the communication services includes repeated reselections in an idle mode and handovers in a connected mode.

2. (Cancelled)

3. (Currently Amended) The antenna system of claim 1, wherein the cylindrical or torus-shaped parabolic reflector-type 

4. (Cancelled)

5. (Currently Amended) The antenna system of claim 1,

6. (Currently Amended) The antenna system of claim 1,

9. (Cancelled)

13. (Currently Amended) A method of controlling a high-altitude platform (HAP) to move in a pattern in the stratosphere to provide coverage to a region of interest and compensate for the movement of the HAP relative to the region of interest by forming a plurality of beams to cover the region of interest, wherein a plurality of coverages formed by the plurality of beams on the region of interest can rotate relative to the region of interest in accordance with the movement of the HAP in the stratosphere, the method comprising:
monitoring, by a controller, movement of the HAP in the stratosphere;
determining, by the controller, that the HAP has moved in the stratosphere relative to the region of interest;
determining, by the controller based on the relative movement of the HAP, that a first one of a plurality of antenna units in the HAP will no longer be able to provide a first coverage for providing communication services to a selected portion of the region of interest, wherein the plurality of antenna units are cylindrical or torus-shaped antenna units that are phased array fed reflectors (PAFRs);
selecting, by the controller, one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation, wherein the second one of the plurality of antenna units contains at least one of the plurality of antenna units that was utilized to form beams to provide a second coverage adjacent to the first coverage; and
causing, by the controller, an antenna array switching circuit in the HAP to adjust beams transmitted by the plurality of antenna units by switching from the first one of the plurality of antenna units to the second one of the plurality of antenna units to provide the communication services via the selected feed to the selected portion of the region of interest while compensating for the relative movement of the HAP, such that an interruption of the communication services provided to the selected portion of the region of interest due to the movement of the HAP is prevented, wherein the interruption of the communication services includes repeated reselections in an idle mode and handovers in a connected mode.

16. (Currently Amended) The method of claim 13,the cylindrical or torus-shaped antenna units are parabolic reflector-type 

17. (Cancelled)

21. (Currently Amended) An antenna system included in a high-altitude platform (HAP), the HAP configured to move in a pattern in the stratosphere to provide communication services to a region of interest by forming a plurality of beams to cover the region of interest, wherein a plurality of coverages formed by the plurality of beams on the region of interest can rotate relative to the region of interest in accordance with the movement of the HAP in the stratosphere, the antenna system configured to prevent an interruption in the communication services due to the movement of the HAP, the antenna system comprising:
a plurality of antenna units, each of the plurality of antenna units being configured to transmit beams that provide communication services to a selected portion of the region of interest, wherein the plurality of antenna units are cylindrical or torus-shaped antenna units that are phased array fed reflectors (PAFRs); and
a controller configured to:
determine, based on relative movement of the HAP, that a first one of the plurality of antenna units will no longer be able to provide a first coverage for providing the communication services to the selected portion of the region of interest,
select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation to compensate for the relative movement of the HAP, wherein the second one of the plurality of antenna units contains at least one of the plurality of antenna units that was utilized to form beams to provide a second coverage adjacent to the first coverage, and
based on the determination, adjust the beams transmitted by the antenna units so that the second one of the plurality of antenna units provides the communication services via the selected feed to the selected portion of the region of interest while compensating for the relative movement of the HAP, wherein the interruption of the communication services includes repeated reselections in an idle mode and handovers in a connected mode.

23. (Currently Amended) The antenna system of claim 21, wherein the cylindrical or torus-shaped parabolic reflector-type 

24. (Cancelled)

Allowable Subject Matter
Claims 1, 3, 5-8, 12-16, 18, and 21-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the arguments submitted 06/15/2022, and in view of the examiner amendments made above, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Behroozi (US 2016/0226573), Elad et al. (US 2019/0051982), Hoshino et al. (US 2021/0258067), Fujii et al. (US 2021/0250083), and the other cited references are all cited as teaching some elements of the claimed invention including a high-altitude platform, a feed mechanism, a controller, an antenna array switching circuit, a plurality of antenna units, and a controller.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845